Citation Nr: 0606628	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  04-08 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to an effective date prior to March 6, 2003 for 
additional compensation based on dependents.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from May 1989 to May 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the RO.  

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge at the RO in September 2005.  



FINDINGS OF FACT

1.  The veteran's original claim for compensation was 
received in June 1994; it contained information regarding her 
two dependent children, including birth certificates.  

2.  The November 1994 initial grant of compensation was for a 
20 percent combined evaluation.  

3.  A July 1995 rating decision increased the veteran's 
combined evaluation to 30 percent; a July 1995 award letter 
requested that the veteran complete and submit a VA Form 21-
686c.  

4.  The first VA Form 21-686c contained in the claims folder 
was not received until March 6, 2003.  



CONCLUSION OF LAW

An effective date prior to March 6, 2003 for payment of 
additional compensation benefits based on having dependents 
is not assignable.  38 U.S.C.A. §§ 1115, 5110, 5111 (West 
2002); 38 C.F.R. §§ 3.31, 3.204, 3.400, 3.401 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she is entitled to increased 
compensation on account of her two dependent children.  She 
notes that the children were her dependents at the time she 
first submitted a VA claim in June 1994, and that she 
included birth certificates and other information regarding 
her children in her original claim.  

Furthermore, the veteran argues that she submitted a timely 
VA Form 686c for status of dependents after the RO provided 
such a form with the July 1995 award letter and requested 
that it be returned.  She believes that her original VA Form 
686c was either not delivered or was lost by VA.  

In the alternative, she argues that the information regarding 
her children that she submitted with her original claim 
provided a sufficient basis for the RO to make an award of 
increased compensation without any additional forms or 
information.  

The Board has considered the matter of an earlier effective 
date for the grant of additional compensation for dependents 
with respect to the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5100 et. seq. (West 2002).  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In this case, the RO provided VCAA notice within a November 
2003 letter and a January 2004 statement of the case.  The 
notice included the type of evidence needed to substantiate 
the claim for an earlier effective date.  

The veteran was also provided with information regarding the 
submission of evidence and whether she or VA was responsible 
or submitting such evidence.  After the receipt of this 
notification, the veteran's claim was readjudicated at the 
time of an August 2004 supplemental statement of the case.  

As the VCAA notices came after the initial adjudication of 
the claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  

However, the action of the RO described hereinabove, cured 
the defect because the veteran had a meaningful opportunity 
to participate effectively in the processing of her claim as 
she had the opportunity to submit additional argument and 
evidence, which she did, and to address the claim at a 
hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

For this reason, the veteran has not been prejudiced by the 
timing of the notices and no further development is needed to 
ensure VCAA compliance.  

As for content of the VCAA notices, the documents together 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been met.  

The record indicates that the veteran submitted her original 
claim for compensation in June 1994.  The names, birth dates, 
and birth certificates for her two children were included.  

Service connected benefits were granted in a November 1994 
rating decision.  A combined rating of 20 percent was 
awarded, effective from the date of her May 1994 discharge.  

As a combined rating of 30 percent is required before 
additional compensation for dependents can be awarded, no 
further action was taken in this regard.  The veteran does 
not contend that she was entitled to additional compensation 
for dependents while her disabilities were evaluated at the 
20 percent level.  

After the receipt of VA outpatient treatment records, the RO 
reviewed the evaluations for the veteran's disabilities in a 
July 1995 rating decision.  Service connection for an 
additional disability was granted.  

As a result, a combined 30 percent combined evaluation was 
assigned, effective in August 1994.  The 30 percent 
evaluation made the veteran basically eligible for additional 
compensation for dependents.  See 38 U.S.C.A. § 1115.  

The claims folder contains an award letter from the RO to the 
veteran dated July 28, 1995.  This letter informed her of the 
favorable July 1995 rating decision.  The letter requested 
that she complete an enclosed VA Form 21-686c for status of 
dependents.  

The next communication from the veteran was a statement in 
support of claim received in November 2002.  She submitted 
several new claims at this time.  In addition, she stated 
that she had enclosed a copy of the birth certificates for 
her three children and asked that this be accepted for 
additional dependency compensation.  

A January 2003 Report of Contact shows that the RO attempt to 
call the veteran to clarify who had custody of her children 
and to obtain their social security numbers.  The telephone 
number had been discontinued.  

In a February 2003 letter, the RO requested that the veteran 
complete and submit the enclosed VA Form 21-686c.  The RO 
stated that the veteran should reply as soon as possible so 
that further action could be taken on her claim for her 
dependents.  

On March 6, 2003, a completed VA Form 21-686c, Declaration of 
Status of Dependents, was received from the veteran.  The 
veteran was noted to have three children at that time.  Birth 
Certificates were also apparently submitted.  The children's 
social security numbers were included.  

A June 2003 award letter indicates that additional benefits 
had been included for the veteran's children, effective on 
February 1, 2003.  

The veteran submitted a Notice of Disagreement in July 2003.  
She disagreed with the effective date for compensation 
payments for her two oldest children.  

Additional information was received from the veteran in 
November 2003.  She noted that her mother had recently 
discovered some letters from the VA in her attic.  She stated 
that this included a copy of a VA Form 21-686c she had 
submitted after her July 1995 award.  

A review of this form shows that it contains information 
pertaining to her two oldest children, and that it was signed 
August 6, 1995.  An examination of the claims folder shows 
that it does not contain a copy of the August 6, 1995 VA Form 
21-686c received prior to 2003.  

The January 2004 Statement of the Case found that an error 
had been made in making the additional compensation for the 
two oldest children effective from January 6, 2003.  It was 
noted that the proper effective date was March 6, 2003, which 
was the date of receipt of the VA Form 21-686c.  

The June 2003 award letter which established an effective 
date of January 6, 2003, was found to contain clear and 
unmistakable error.  The award for the veteran's third child 
was made effective from the date of that child's birth.  

The veteran testified at a hearing before the RO in May 2004.  
She noted that she had submitted her children's birth 
certificates with her original claim.  She further testified 
that she had submitted a VA Form 686c not long after the 
award of the 30 percent evaluation.  

Although VA never stated that the two children were included 
in the award, she said that she assumed the award included 
compensation on their behalf.  See Transcript. 

In a September 2004 statement, the veteran noted that she had 
included birth certificates and other information about her 
children with her original claim.  

Furthermore, she stated that she had returned the VA Form 21-
686c as requested shortly after receipt of the July 1995 
award letter.  The veteran said she did not become aware that 
dependent compensation was not included until she compared 
the size of her award to that of a similarly situated friend.  
See Transcript. 

The veteran testified before the undersigned Veterans Law 
Judge in September 2005 that she had completed the form that 
came with her July 1995 award letter and returned it to the 
RO.  

Consequently, she assumed that her compensation included 
additional funds for her dependents.  It was not until 2001 
that she began to suspect that her compensation did not 
include payment for dependents.  See Transcript. 

The law provides for the rates of disability compensation, 
and for payment of additional compensation for dependents of 
veterans who are at least 30 percent disabled.  38 U.S.C.A. 
§§ 1114(c), 1115, 1134, 1135.  

The effective date of an award of additional compensation or 
pension payable to or for a veteran on account of a dependent 
shall be the latest of the following dates: (1) date of 
claim, (2) date dependency arises, or (3) effective date of 
the qualifying disability rating provided evidence of 
dependency is received within one year of notification of 
such rating action.  

With regard to the date of claim, it means the following, 
listed in their order of applicability: (i) date of veteran's 
marriage, or birth of his or her child, or, adoption of a 
child, if the evidence of the event is received within one 
year of the event, otherwise (ii) date notice is received of 
the dependent's existence, if evidence is received within one 
year of the VA request.  38 C.F.R. § 3.401(b).  

The regulations also provide that VA will accept the written 
statement of a claimant as proof of marriage and birth of 
children for purposes of determining entitlement, provided 
the statement contains the date (month and year) and place of 
the event, the full name and relationship of the other person 
to the claimant, and social security numbers of dependents.  
38 C.F.R. § 3.204(a) (1).  

Individuals to whom benefits are being paid are required to 
certify, when requested, that any or all of the eligibility 
factors which established entitlement to the benefit being 
paid continue to exist.  38 C.F.R. § 3.652(a).  

When the required certification is received, benefits will be 
adjusted, if necessary, in accordance with the facts found.  
38 C.F.R. § 3.652(b).  

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in 38 C.F.R. § 3.31(c) 
[exclusions not factually applicable here], payment of 
monetary benefits based on original, reopened, or increased 
awards of compensation, pension or dependency and indemnity 
compensation may not be made for any period earlier than the 
first day of the calendar month following the month in which 
the award became effective.  See 38 U.S.C.A. § 5111 (West 
2002); 38 C.F.R. § 3.31.  

Initially, the Board notes that the veteran's claim involves 
additional compensation for her two eldest children.  She has 
been in receipt of additional compensation for her youngest 
child effective from the date of his birth and makes no 
contentions regarding additional compensation on behalf of 
this child.  

In essence, the veteran contends that she is entitled to an 
earlier effective date for compensation for her dependents 
for two reasons.  

First, she argues that she mailed a VA Form 21-686c in 1995, 
and implies that either this form was lost in the mail, or 
misplaced at the RO.  Second, she believes that information 
already in the claims folder at the time of the increase of 
her award to 30 percent was sufficient to allow payment.  

However, the Board finds that these arguments do not provide 
a basis for assigning an effective date prior to March 6, 
2003 for additional compensation for these dependents.  

The veteran suggests that VA should accept the copy of the VA 
Form 21-686c dated August 1995 as proof that on that date he 
notified VA of her dependents.  She implies that VA destroyed 
or mishandled this letter and it was not placed in her claims 
file.  The veteran has presented no evidence (such as a 
postal receipt) that the August 1995 letter was actually 
mailed to VA.  

She has presented no evidence that VA received this letter 
prior to 2003 or that it was mishandled or misplaced by VA.  
In the end, she has merely made allegations of error.  

According the presumption of administrative regularity, 
government officials are presumed to carry out their duties 
in good faith and proof to the contrary must be almost 
irrefragable to overcome that presumption.  See Clemmons v. 
West, 206 F.3d 1401 (Fed. Cir. 2000).  

As there is no evidence to substantiate the veteran's claims 
but her own allegations, she has not presented the evidence 
required to over come the presumption in the current case.  

The Board further finds that the Statement in Support of 
Claim received in November 2002 does not provide a basis for 
an earlier effective date.  Although this statement indicates 
that birth certificates were enclosed, the claims folder does 
not contain any birth certificates date stamped November 
2002.  Birth certificates were apparently received with the 
March 2003 VA Form 21-686c.  

Moreover, the November 2002 statement did not include the 
dependent's Social Security numbers.  Therefore, this 
statement did not contain sufficient information on which to 
base an award.  See 38 C.F.R. § 3.204(a) (1).  

The Board acknowledges the veteran's contentions that she had 
reported the information regarding her dependent children at 
the time she filed her original claim in June 1994, and thus, 
the information was already of the record.  

The Board finds that the RO's request for the form was 
reasonable in the circumstances of this case.  The veteran's 
prior 20 percent evaluation had been in effect for nearly a 
year.  Her 30 percent evaluation was first awarded in a July 
1995 rating decision.  

By this time, the status of the veteran's dependents could 
have been quite different from what was reflected in the 
original application.  

The request for a new Declaration of Dependents contained in 
the July 1995 RO letter was required in light of the increase 
in compensation then awarded.  

The veteran's failure to respond to the RO's request meant 
that the RO was not informed of the actual status of her 
dependents between July 1995 and March 2003, more than eight 
years later, when documentation of the current status of her 
dependents was received by the RO.  

It is immaterial that the dependent status of her children 
had not changed; it is only sufficient that the RO needed to 
establish the current dependent status of those children.  

The law is clear that to establish entitlement to additional 
benefits for a dependent, the mere fact that a veteran has 
submitted evidence showing that he or she had children is not 
sufficient to award such benefits.  

The RO was not obligated to begin paying additional benefits 
for dependent children based solely on the information 
provided on the original claim.  The veteran was required to 
follow through with specific information after VA 
compensation benefits were awarded to her, as required by 
law.  She failed to so.  

As more than a year had elapsed since both the increase in 
the disability rating to 30 percent and the request for a VA 
Form 21-686c had occurred, the RO was entitled to make the 
increase in compensation for dependents effective from the 
first day of the month following the month in which the claim 
for additional compensation for dependents was received.  

Having carefully considered all evidence of record with 
regard to the veteran's argument in light of the applicable 
law, the Board finds that the veteran's contention is without 
merit.  

Under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.401, additional 
compensation would have been payable to the veteran if 
evidence of dependency had been received within one year of 
the July 1995 notification of the rating action announcing 
the award of increased compensation.  

The claims folder indicates that a Declaration of Status of 
Dependents form was not received until March 2003, which was 
well after the expiration of one year since she had been 
informed of the necessity for providing such information.  
The veteran does not dispute this.  

In conclusion, the law provides that when dependency evidence 
is not received within the one-year time period, the 
effective date shall be the date of receipt of the claim.  
See 38 C.F.R. §§ 3.400, 3.401(b).  In this case, the 
veteran's claim requesting entitlement to additional benefits 
based on dependent children, with proper evidence of such 
dependency, was not received any earlier than March 6, 2003.  

Accordingly, for the reasons and bases discussed hereinabove, 
the veteran's appeal must be denied on the basis of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  

To some extent, it appears that the veteran is raising what 
amounts to a theory of relief couched in equity.  

However, the Board is bound by the law in such matters and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  The Board further observes that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 
Vet. App. 429, 432-33 (1992) (citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990).

Although the RO had been informed of the dependent's 
existence some years earlier, the RO was entitled, under the 
applicable law, to determine whether the status of the 
dependents was the same when the increase occurred.  Thus, 
the Board is of the opinion that the RO assigned the earliest 
effective date possible for additional compensation benefits 
for the veteran's dependents.  

The effective date that the RO assigned was based on the date 
of receipt of the application for that benefit, with proof of 
dependency, in March 2003.  The payment of increased 
compensation for the veteran's dependents actually commenced 
on April 1, 2003, pursuant to the provisions of 38 U.S.C.A. § 
5111(a) and 38 C.F.R. § 3.31 outlined above.  

The Board concludes that an earlier effective date for 
increased compensation based on the veteran's dependent 
children is not warranted.  Accordingly, the appeal is 
denied.  



ORDER

An effective date earlier than March 6, 2003, for the award 
of additional VA compensation for the veteran's dependents is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


